UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                        GALLUP, CHIARELLA, and MAGGS
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                        Private E2 ADRIAN W. ANDREWS
                        United States Army, Appellant

                                ARMY 20071043

               U.S. Army Intelligence Center and Fort Huachuca
                        Jeffrey Nance, Military Judge
             Colonel Everett Maynard, Jr., Staff Judge Advocate

For Appellant:  Colonel Christopher J. O’Brien, JA; Lieutenant Colonel
Steven C. Henricks, JA; Captain Nathan J. Bankson, JA (on brief).

For Appellee:  Colonel John W. Miller II, JA; Lieutenant Colonel Francis C.
Kiley, JA; Major Elizabeth G. Marotta, JA; Captain Michael D. Wallace, JA,
USAR (on brief).

                                25 June 2008

                     -----------------------------------
                             SUMMARY DISPOSITION
                     -----------------------------------
Per Curiam:

      Appellant pled guilty to various drug-related offenses.  The military
judge imposed a sentence upon appellant that included, among other forms of
punishment, sixteen months of confinement.  In a pretrial agreement with
appellant, the convening authority had promised to approve no confinement
greater than a period of thirteen months.  However, when taking final
action in the case, the convening authority mistakenly approved the
adjudged sentence of sixteen months confinement.

      The government concedes the convening authority erred when taking
final action.  This court has the authority to correct a sentence so that
it conforms with the terms of the pre-trial agreement.  United States v.
Cox, 22 U.S.C.M.A. 69, 46 C.M.R. 69 (1972).  We will do so here.

      Thus, after considering the entire record, the court affirms only so
much of the sentence as provides for a bad-conduct discharge, confinement
for thirteen
months, and reduction to the grade of Private E1.  All rights, privileges,
and property, of which appellant has been deprived by virtue of that
portion of his sentence set aside by this decision, are ordered
restored.[1]  See UCMJ arts. 58(c) and 75(a).

                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court

-----------------------
[1] We will correct the error by modifying the promulgating order to
reflect a sentence for appellant that is in accordance with the terms of
his pre-trial agreement.